Exhibit 10.3

 

State of California   Department of Health Services

 

Memorandum

 

Date:    August 9, 2005 To:    HIV/AIDS Pharmacy Pilot Project Participants
From:   

Stephen Berk, Pharmaceutical Consultant

Benefits Branch, Pharmacy Unit

1501 Capitol Ave, Suite 71.3041

MS 4604

Sacramento, CA 95899

Subject:    Contracts

 

Enclosed is the contract to be signed for participation in the HIV/AIDS Pharmacy
Pilot Project. Please provide original signatures on six copies of the STD 213
(preferably in blue ink). Also complete and return form CCC 304. You may keep
the copies of the exhibits and one copy of the STD 213. You may also want to
copy form CCC 304 for your records.

 

Included in this packet are the following items:

 

STD 213: This is the cover-page for the contract and indicates all the exhibits
that are included in the agreement. Note Exhibit C is not included but can be
accessed via the Internet as indicated. Item #3 on the STD 213 indicates the
maximum amount of the agreement is not applicable. This is because the payments
are made through the Fiscal Intermediary. The actual terms of the agreement are
indicated in Exhibit B (Budget Detail and Payment Provisions).

 

Exhibit A: This is the Scope of Work document. Most of the information here was
taken from the statute that authorizes the pilot project. If any information in
item 4 needs to be corrected, this can be done via e-mail.

 

Exhibit B: Budget Detail and Payment Provisions. This indicates participants
will be paid an additional $9.50 fee for each fee-for-service Medi-Cal
prescription paid via the Fiscal Intermediary (item 1).

 

CCC 304: This is the form to complete and return signifying compliance with
Exhibit C (GTC 304).

 

Exhibit D: Special Terms and Conditions. Again, legal and the contracting unit
require this. If there are any questions regarding this, let me know and I will
try to answer.

 

Exhibit E: Additional Provisions. Standard contract language, if any questions,
let me know.

 

Exhibit F: HIPPA Business Associate Addendum.



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

STANDARD AGREEMENT

STD 213 (DHS Rev 7/04)

 

   

REGISTRATION NUMBER

  

AGREEMENT NUMBER

         04-36125

 

1.    This Agreement is entered into between the State Agency and the Contractor
named below:      STATE AGENCY’S NAME    (Also referred to as CDHS, DHS, or the
State)      California Department of Health Services           CONTRACTOR’S NAME
   (Also referred to as Contractor)      Moms Pharmacy DBA Medicine Made Easy   
  2.    The term of this Agreement is: September 1, 2004 through December 31,
2007 3.    The maximum amount of this Agreement is: $ Not applicable 4.    The
parties agree to comply with the terms and conditions of the following exhibits,
which are by this reference made a part of this Agreement.

 

Exhibit A – Scope of Work    3 pages Exhibit B – Budget Detail and Payment
Provisions    2 pages Exhibit C* – General Terms and Conditions    GTC 304
Exhibit D – Special Terms and Conditions – Federal (Attached hereto as part of
this agreement)    14 pages Exhibit E – Additional Provisions    6 pages Exhibit
F – HIPAA Business Associate Addendum    6 pages See Exhibit E, Provision 1, for
additional incorporated exhibits.     

 

Items shown above with an Asterisk (*), are hereby incorporated by reference and
made part of this agreement as if attached hereto.

These documents can be viewed at http://www.ols.dgs.ca.gov/Standard+Language.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

CONTRACTOR    California Department of General Services Use Only CONTRACTOR’S
NAME (if other than an individual, state whether a corporation, partnership,
etc.) Moms Pharmacy DBA Medicine Made Easy (corporation)     

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING             ADDRESS             STATE
OF CALIFORNIA      AGENCY NAME      California Department of Health Services   
 

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING    ¨ Exempt per: Terri L. Anderson,
Chief, Contracts and Purchasing Services Section      ADDRESS     

1501 Capitol Avenue, Suite 71.2101, MS 1403, P.O. Box 997413

Sacramento, CA 95899-7413

    



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

STANDARD AGREEMENT

STD 213 (DHS Rev 7/04)

 

   

REGISTRATION NUMBER

  

AGREEMENT NUMBER

         04-36125

 

1.    This Agreement is entered into between the State Agency and the Contractor
named below:      STATE AGENCY’S NAME    (Also referred to as CDHS, DHS, or the
State)      California Department of Health Services           CONTRACTOR’S NAME
   (Also referred to as Contractor)      Moms Pharmacy DBA Medicine Made Easy   
  2.    The term of this Agreement is: September 1, 2004 through December 31,
2007 3.    The maximum amount of this Agreement is: $ Not applicable 4.    The
parties agree to comply with the terms and conditions of the following exhibits,
which are by this reference made a part of this Agreement.

 

Exhibit A – Scope of Work    3 pages Exhibit B – Budget Detail and Payment
Provisions    2 pages Exhibit C* – General Terms and Conditions    GTC 304
Exhibit D – Special Terms and Conditions – Federal (Attached hereto as part of
this agreement)    14 pages Exhibit E – Additional Provisions    6 pages Exhibit
F – HIPAA Business Associate Addendum    6 pages See Exhibit E, Provision 1, for
additional incorporated exhibits.     

 

Items shown above with an Asterisk (*), are hereby incorporated by reference and
made part of this agreement as if attached hereto.

These documents can be viewed at http://www.ols.dgs.ca.gov/Standard+Language.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

CONTRACTOR    California Department of General Services Use Only CONTRACTOR’S
NAME (if other than an individual, state whether a corporation, partnership,
etc.) Moms Pharmacy DBA Medicine Made Easy (corporation)     

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING             ADDRESS             STATE
OF CALIFORNIA      AGENCY NAME      California Department of Health Services   
 

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING    ¨ Exempt per: Terri L. Anderson,
Chief, Contracts and Purchasing Services Section      ADDRESS     

1501 Capitol Avenue, Suite 71.2101, MS 1403, P.O. Box 997413

Sacramento, CA 95899-7413

    



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

STANDARD AGREEMENT

STD 213 (DHS Rev 7/04)

 

   

REGISTRATION NUMBER

  

AGREEMENT NUMBER

         04-36125

 

1.    This Agreement is entered into between the State Agency and the Contractor
named below:      STATE AGENCY’S NAME    (Also referred to as CDHS, DHS, or the
State)      California Department of Health Services           CONTRACTOR’S NAME
   (Also referred to as Contractor)      Moms Pharmacy DBA Medicine Made Easy   
  2.    The term of this Agreement is: September 1, 2004 through December 31,
2007 3.    The maximum amount of this Agreement is: $ Not applicable 4.    The
parties agree to comply with the terms and conditions of the following exhibits,
which are by this reference made a part of this Agreement.

 

Exhibit A – Scope of Work    3 pages Exhibit B – Budget Detail and Payment
Provisions    2 pages Exhibit C* – General Terms and Conditions    GTC 304
Exhibit D – Special Terms and Conditions – Federal (Attached hereto as part of
this agreement)    14 pages Exhibit E – Additional Provisions    6 pages Exhibit
F – HIPAA Business Associate Addendum    6 pages See Exhibit E, Provision 1, for
additional incorporated exhibits.     

 

Items shown above with an Asterisk (*), are hereby incorporated by reference and
made part of this agreement as if attached hereto.

These documents can be viewed at http://www.ols.dgs.ca.gov/Standard+Language.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

CONTRACTOR    California Department of General Services Use Only CONTRACTOR’S
NAME (if other than an individual, state whether a corporation, partnership,
etc.) Moms Pharmacy DBA Medicine Made Easy (corporation)     

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING             ADDRESS             STATE
OF CALIFORNIA      AGENCY NAME      California Department of Health Services   
 

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING    ¨ Exempt per: Terri L. Anderson,
Chief, Contracts and Purchasing Services Section      ADDRESS     

1501 Capitol Avenue, Suite 71.2101, MS 1403, P.O. Box 997413

Sacramento, CA 95899-7413

    



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

STANDARD AGREEMENT

STD 213 (DHS Rev 7/04)

 

   

REGISTRATION NUMBER

  

AGREEMENT NUMBER

         04-36125

 

1.    This Agreement is entered into between the State Agency and the Contractor
named below:      STATE AGENCY’S NAME    (Also referred to as CDHS, DHS, or the
State)      California Department of Health Services           CONTRACTOR’S NAME
   (Also referred to as Contractor)      Moms Pharmacy DBA Medicine Made Easy   
  2.    The term of this Agreement is: September 1, 2004 through December 31,
2007 3.    The maximum amount of this Agreement is: $ Not applicable 4.    The
parties agree to comply with the terms and conditions of the following exhibits,
which are by this reference made a part of this Agreement.

 

Exhibit A – Scope of Work    3 pages Exhibit B – Budget Detail and Payment
Provisions    2 pages Exhibit C* – General Terms and Conditions    GTC 304
Exhibit D – Special Terms and Conditions – Federal (Attached hereto as part of
this agreement)    14 pages Exhibit E – Additional Provisions    6 pages Exhibit
F – HIPAA Business Associate Addendum    6 pages See Exhibit E, Provision 1, for
additional incorporated exhibits.     

 

Items shown above with an Asterisk (*), are hereby incorporated by reference and
made part of this agreement as if attached hereto.

These documents can be viewed at http://www.ols.dgs.ca.gov/Standard+Language.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

CONTRACTOR    California Department of General Services Use Only CONTRACTOR’S
NAME (if other than an individual, state whether a corporation, partnership,
etc.) Moms Pharmacy DBA Medicine Made Easy (corporation)     

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING             ADDRESS             STATE
OF CALIFORNIA      AGENCY NAME      California Department of Health Services   
 

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING    ¨ Exempt per: Terri L. Anderson,
Chief, Contracts and Purchasing Services Section      ADDRESS     

1501 Capitol Avenue, Suite 71.2101, MS 1403, P.O. Box 997413

Sacramento, CA 95899-7413

    



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

STANDARD AGREEMENT

STD 213 (DHS Rev 7/04)

 

   

REGISTRATION NUMBER

  

AGREEMENT NUMBER

         04-36125

 

1.    This Agreement is entered into between the State Agency and the Contractor
named below:      STATE AGENCY’S NAME    (Also referred to as CDHS, DHS, or the
State)      California Department of Health Services           CONTRACTOR’S NAME
   (Also referred to as Contractor)      Moms Pharmacy DBA Medicine Made Easy   
  2.    The term of this Agreement is: September 1, 2004 through December 31,
2007 3.    The maximum amount of this Agreement is: $ Not applicable 4.    The
parties agree to comply with the terms and conditions of the following exhibits,
which are by this reference made a part of this Agreement.

 

Exhibit A – Scope of Work    3 pages Exhibit B – Budget Detail and Payment
Provisions    2 pages Exhibit C* – General Terms and Conditions    GTC 304
Exhibit D – Special Terms and Conditions – Federal (Attached hereto as part of
this agreement)    14 pages Exhibit E – Additional Provisions    6 pages Exhibit
F – HIPAA Business Associate Addendum    6 pages See Exhibit E, Provision 1, for
additional incorporated exhibits.     

 

Items shown above with an Asterisk (*), are hereby incorporated by reference and
made part of this agreement as if attached hereto.

These documents can be viewed at http://www.ols.dgs.ca.gov/Standard+Language.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

CONTRACTOR    California Department of General Services Use Only CONTRACTOR’S
NAME (if other than an individual, state whether a corporation, partnership,
etc.) Moms Pharmacy DBA Medicine Made Easy (corporation)     

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING             ADDRESS             STATE
OF CALIFORNIA      AGENCY NAME      California Department of Health Services   
 

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING    ¨ Exempt per: Terri L. Anderson,
Chief, Contracts and Purchasing Services Section      ADDRESS     

1501 Capitol Avenue, Suite 71.2101, MS 1403, P.O. Box 997413

Sacramento, CA 95899-7413

    



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

STANDARD AGREEMENT

STD 213 (DHS Rev 7/04)

 

   

REGISTRATION NUMBER

  

AGREEMENT NUMBER

         04-36125

 

1.    This Agreement is entered into between the State Agency and the Contractor
named below:      STATE AGENCY’S NAME    (Also referred to as CDHS, DHS, or the
State)      California Department of Health Services           CONTRACTOR’S NAME
   (Also referred to as Contractor)      Moms Pharmacy DBA Medicine Made Easy   
  2.    The term of this Agreement is: September 1, 2004 through December 31,
2007 3.    The maximum amount of this Agreement is: $ Not applicable 4.    The
parties agree to comply with the terms and conditions of the following exhibits,
which are by this reference made a part of this Agreement.

 

Exhibit A – Scope of Work    3 pages Exhibit B – Budget Detail and Payment
Provisions    2 pages Exhibit C* – General Terms and Conditions    GTC 304
Exhibit D – Special Terms and Conditions – Federal (Attached hereto as part of
this agreement)    14 pages Exhibit E – Additional Provisions    6 pages Exhibit
F – HIPAA Business Associate Addendum    6 pages See Exhibit E, Provision 1, for
additional incorporated exhibits.     

 

Items shown above with an Asterisk (*), are hereby incorporated by reference and
made part of this agreement as if attached hereto.

These documents can be viewed at http://www.ols.dgs.ca.gov/Standard+Language.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

CONTRACTOR    California Department of General Services Use Only CONTRACTOR’S
NAME (if other than an individual, state whether a corporation, partnership,
etc.) Moms Pharmacy DBA Medicine Made Easy (corporation)     

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING             ADDRESS             STATE
OF CALIFORNIA      AGENCY NAME      California Department of Health Services   
 

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING    ¨ Exempt per: Terri L. Anderson,
Chief, Contracts and Purchasing Services Section      ADDRESS     

1501 Capitol Avenue, Suite 71.2101, MS 1403, P.O. Box 997413

Sacramento, CA 95899-7413

    



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

STANDARD AGREEMENT

STD 213 (DHS Rev 7/04)

 

   

REGISTRATION NUMBER

  

AGREEMENT NUMBER

         04-36125

 

1.    This Agreement is entered into between the State Agency and the Contractor
named below:      STATE AGENCY’S NAME    (Also referred to as CDHS, DHS, or the
State)      California Department of Health Services           CONTRACTOR’S NAME
   (Also referred to as Contractor)      Moms Pharmacy DBA Medicine Made Easy   
  2.    The term of this Agreement is: September 1, 2004 through December 31,
2007 3.    The maximum amount of this Agreement is: $ Not applicable 4.    The
parties agree to comply with the terms and conditions of the following exhibits,
which are by this reference made a part of this Agreement.

 

Exhibit A – Scope of Work    3 pages Exhibit B – Budget Detail and Payment
Provisions    2 pages Exhibit C* – General Terms and Conditions    GTC 304
Exhibit D – Special Terms and Conditions – Federal (Attached hereto as part of
this agreement)    14 pages Exhibit E – Additional Provisions    6 pages Exhibit
F – HIPAA Business Associate Addendum    6 pages See Exhibit E, Provision 1, for
additional incorporated exhibits.     

 

Items shown above with an Asterisk (*), are hereby incorporated by reference and
made part of this agreement as if attached hereto.

These documents can be viewed at http://www.ols.dgs.ca.gov/Standard+Language.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

CONTRACTOR    California Department of General Services Use Only CONTRACTOR’S
NAME (if other than an individual, state whether a corporation, partnership,
etc.) Moms Pharmacy DBA Medicine Made Easy (corporation)     

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING             ADDRESS             STATE
OF CALIFORNIA      AGENCY NAME      California Department of Health Services   
 

BY (Authorized Signature)       DATE SIGNED (Do not type)     

?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    

PRINTED NAME AND TITLE OF PERSON SIGNING    ¨ Exempt per: Terri L. Anderson,
Chief, Contracts and Purchasing Services Section      ADDRESS     

1501 Capitol Avenue, Suite 71.2101, MS 1403, P.O. Box 997413

Sacramento, CA 95899-7413

    



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit A

Scope of Work

 

1. Service Overview

 

Contractor agrees to provide to the Department of Health Services (DHS) the
services described herein.

 

Contractor shall provide medication therapy management services for people with
HIV/AIDS and shall provide DHS with the necessary information to assess the
effectiveness of pharmacist care in improving health outcomes for HIV/AIDS
patients. Contractor shall serve as one of the Pharmacies (Participants) under
the pilot program (Program) established by Welfare and Institutions Code section
14199.

 

2. Service Location

 

The services shall be performed at Contractor’s business premises and at other
locations within the State of California.

 

3. Service Hours

 

The services shall be provided during normal Contractor working hours.

 

4. Project Representatives

 

  A. The project representatives during the term of this agreement will be:

 

Department of Health Services

 

Stephen Berk R.Ph.

Telephone: (916) 552-9554

Fax: (916) 552-9563

E-mail: SBerk@dhs.ca.gov

 

Contractor

 

Bob Fleckenstein

Telephone: (310) 972-2999

Fax: (310) 972-2995

E-mail: fleck@momspharmacy.com

 

  B. Direct all inquiries to:

 

Department of Health Services

 

Medi-Cal Policy Division

Attention: Stephen Berk R.Ph.

Mail Station Code 4604

1501 Capitol Avenue, Suite 71.3041

P.O. Box Number 997413

Sacramento, CA 95899-7413

 

Telephone: (916) 552-9554

Fax: (916) 552-9563

E-mail: SBerk@dhs.ca.gov

 

Contractor

 

Medicine Made Easy

Attention: Bob Fleckenstein

2330 W 205th St

Torrance, CA 90501

 

Telephone: (310) 972-2999

Fax: (310) 972- 2995

E-mail: fleck@momspharmacy.com

 

  C. Notwithstanding the provisions of Title 22 of the California Code of
Regulations, section 51000.40, either party may make changes to the information
above by giving written notice to the other party. Said changes shall not
require an amendment to this agreement.

 

Page 1 of 3



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit A

Scope of Work

 

5. Services to be Performed

 

  A. Contractor shall perform the following services for HIV/AIDS patients
serviced by the Contractor:

 

  1. Contractor shall provide patient-specific and individualized services,
provided directly by a pharmacist to the patient, or in limited circumstances,
such as when patient cannot reasonably come to the pharmacy, to the patient’s
caregiver. These services are distinct from generalized patient education and
information activities already required by law and provided for in the
professional fee for dispensing.

 

  2. Contractor shall provide face-to-face communication between the patient or
caregiver and the pharmacist during delivery of medication therapy management
services. When barriers to face-to-face communication exist, patients shall have
equivalent access to appropriate alternative delivery methods, as approved by
DHS.

 

  3. Contractor, in consultation with other qualified health care providers,
including but not limited to patient’s physician, shall identify patients who
should receive medication therapy management services.

 

  4. Contractor shall provide medication therapy management services based on
the individual patient’s needs, which may include, but are not limited to, the
following:

 

  a. Performing or obtaining necessary assessments of the patient’s health
status.

 

  b. Formulating a medication treatment plan.

 

  c. Selecting, initiating, modifying, or administering medication therapy.

 

  d. Monitoring and evaluating the patient’s response to therapy, including
safety and effectiveness.

 

  e. Performing a comprehensive medication review to identify, resolve, and
prevent medication-related problems, including adverse drug events.

 

  f. Documenting the care delivered and communicating essential information to
the patient’s other primary care providers.

 

  g. Providing verbal education and training, beyond what is already required by
law, that is designed to enhance patient understanding and appropriate use of
the patient’s medications.

 

  h. Providing information, support services, and resources, such as compliance
packaging, designed to enhance patient adherence to his or her therapeutic
regimens.

 

  i. Coordinating and integrating medication therapy management services within
the broader health care management services being provided to the patient.

 

  j. Delivering medications to the patient’s home.

 

  k. Additional outcome measures, as required by DHS.

 

  B. Contractor shall comply with the following reporting requirements:

 

  1. Contractor shall provide input at feast annually to DHS and other
Participants as identified in the Pharmacy Provider Bulletin to establish
appropriate outcome measures, which DHS may require, in its sole discretion.

 

  2. Contractor shall provide input at least annually to DHS and other
Participants as identified in the Pharmacy Provider Bulletin to establish
timeframes for reporting of outcomes.

 

Page 2 of 3



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit A

Scope of Work

 

  3. Contractor shall comply with appropriate outcome measures and required
timeframes for reporting those measures as determined by DHS in its sole
discretion, in consultation with the Participants as identified in the Pharmacy
Provider Bulletin. Contractor shall report to DHS at least annually, or at
shorter intervals as determined by DHS in its sole discretion. DHS shall give
Contractor 60 days advance written notice of specific reporting deadlines.

 

  4. Contractor shall comply with additional outcome measures that DHS may, in
its sole discretion, require during the course of the project. This scope of
work will be amended when additional outcome measures are required. No
additional compensation will be paid to the Contractor for compliance with
additional outcome measures.

 

  C. Contractor shall comply with the following inventory and staffing
requirements:

 

  1. Contractor shall maintain a sufficient quantity of HIV/AIDS medication in
its inventory, as determined by DHS in its sole discretion.

 

  2. Contractor shall purchase HIV medications from state licensed wholesalers.

 

  3. Contractor shall maintain adequate staffing levels at all times to provide
the services required by the Program, as determined by DHS in its sole
discretion.

 

6. Allowable Informal Scope of Work Changes

 

  A. The Contractor or the State may propose reasonable informal changes or
revisions to the activities, tasks, deliverables and/or performance time frames
specified in the Scope of Work, provided such changes do not alter the overall
goals and basic purpose of the agreement.

 

  B. Informal SOW changes may include the substitution of specified activities
or tasks; the alteration or substitution of agreement deliverables and
modifications to anticipated completion/target dates.

 

  C. Informal SOW changes processed hereunder, shall not require a formal
agreement amendment, provided the estimated payment rates do not increase or
decrease.

 

  D. Unless otherwise stipulated in this agreement, all informal SOW changes and
revisions are subject to prior written approval by the State.

 

  A. In implementing this provision, the State may provide a format for the
Contractor’s use to request informal SOW changes. If no format is provided by
the State, the Contractor may devise its own format for this purpose.

 

Page 3 of 3



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit B

Budget Detail and Payment Provisions

 

1. Invoicing and Payment

 

  A. For services satisfactorily rendered, and upon receipt and approval of the
claims, the State agrees to compensate the Contractor in accordance with the
rates and/or allowable costs specified herein.

 

  B. All paid fee-for-service Medi-Cal prescription claims processed through
DHS’ Fiscal Intermediary (Fl) are covered under this agreement.

 

  C. Claims for reimbursement shall be submitted in accordance with current
instructions provided in the Medi-Cal Provider Manual and Medi-Cal Provider
Bulletins, as those instructions are from time to time updated.

 

  D. Rates Payable

 

Contractor will be reimbursed for services according to the following rate
schedule:

 

$9.50 per fee-for-service Medi-Cal prescription claim paid, for claims submitted
on or after September 1, 2004.

 

DHS’ Fiscal Intermediary will pay this additional reimbursement to Contractor on
a weekly basis. Prescription claims processed electronically or paper billed
will not show this additional reimbursement. The additional reimbursement will
be paid separately from the routine prescription reimbursement.

 

2. Prompt Payment Clause

 

Payment will be made in accordance with, and within the time specified in,
Government Code Chapter 4.5, commencing with Section 927.

 

3. Recovery of Overpayments

 

  A. Contractor agrees that claims based upon a contractual agreement or an
audit finding and/or an audit finding that is appealed and upheld, will be
recovered by the State and/or Federal Government by one of the following
options:

 

  1) Contractor’s remittance to the State of the full amount of the audit
exception within 30 days following the State’s request for repayment;

 

  2) A repayment schedule which is agreeable to both the State and the
Contractor.

 

  B. The State reserves the right to select which option will be employed and
the Contractor will be notified by the State in writing of the claim procedure
to be utilized.

 

  C. Interest on the unpaid balance of the audit finding or debt will accrue at
a rate equal to the monthly average of the rate received on investments in the
Pooled Money Investment Fund commencing on the date that an audit or examination
finding is mailed to the Contractor, beginning 30 days after Contractor’s
receipt of the State’s demand for repayment.

 

  D.

If the Contractor has filed a valid appeal regarding the report of audit
findings, recovery of the overpayments will be deferred until a final
administrative decision on the appeal has been reached. If the Contractor loses
the final administrative appeal, Contractor shall repay, to the

 

Page 1 of 2



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit B

Budget Detail and Payment Provisions

 

 

State, the over-claimed or disallowed expenses, plus accrued interest. Interest
accrues from the Contractor’s first receipt of State’s notice requesting
reimbursement of questioned audit costs or disallowed expenses.

 

Page 2 of 2



--------------------------------------------------------------------------------

CCC-304

 

CERTIFICATION

 

I, the official named below, CERTIFY UNDER PENALTY OF PERJURY that I am duly
authorized to legally bind the prospective Contractor to the clause(s) listed
below. This certification is made under the laws of the State of California.

 

Contractor/Bidder Firm Name (Printed)    Federal ID Number                By
(Authorized Signature)             Printed Name and Title of Person Signing     
       Date Executed    Executed in the County of       

 

CONTRACTOR CERTIFICATION CLAUSES

 

1. STATEMENT OF COMPLIANCE: Contractor has, unless exempted, complied with the
nondiscrimination program requirements. (GC 12990 (a-f) and CCR, Title 2,
Section 8103) (Not applicable to public entities.)

 

2. DRUG-FREE WORKPLACE REQUIREMENTS: Contractor will comply with the
requirements of the Drug-Free Workplace Act of 1990 and will provide a drug-free
workplace by taking the following actions:

 

a. Publish a statement notifying employees that unlawful manufacture,
distribution, dispensation, possession or use of a controlled substance is
prohibited and specifying actions to be taken against employees for violations.

 

b. Establish a Drug-Free Awareness Program to inform employees about:

 

1) the dangers of drag abuse in the workplace;

 

2) the person’s or organization’s policy of maintaining a drug-free workplace;

 

3) any available counseling, rehabilitation and employee assistance programs;
and,

 

4) penalties that may be imposed upon employees for drug abuse violations.

 

c. Every employee who works on the proposed Agreement will:

 

1) receive a copy of the company’s drug-free workplace policy statement; and,

 

2) agree to abide by the terms of the company’s statement as a condition of
employment on the Agreement.

 

Failure to comply with these requirements may result in suspension of payments
under the Agreement or termination of the Agreement or both and Contractor may
be ineligible for award of any future State agreements if the department
determines that any of the



--------------------------------------------------------------------------------

following has occurred: the Contractor has made false certification, or violated
the certification by failing to carry out the requirements as noted above. (GC
8350 et seq.)

 

3. NATIONAL LABOR RELATIONS BOARD CERTIFICATION: Contractor certifies that no
more than one (1) final unappealable finding of contempt of court by a Federal
court has been issued against Contractor within the immediately preceding
two-year period because of Contractor’s failure to comply with an order of a
Federal court, which orders Contractor to comply with an order of the National
Labor Relations Board. (PCC 10296) (Not applicable to public entities.)

 

4. UNION ORGANIZING: Contractor hereby certifies that no request for
reimbursement, or payment under this agreement, will seek reimbursement for
costs incurred to assist, promote or deter union organizing.

 

5. CONTRACTS FOR LEGAL SERVICES $50,000 OR MORE- PRO BONO REQUIREMENT:
Contractor hereby certifies that contractor will comply with the requirements of
Section 6072 of the Business and Professions Code, effective January 1, 2003.

 

Contractor agrees to make a good faith effort to provide a minimum number of
hours of pro bono legal services during each year of the contract equal to the
lessor of 30 multiplied by the number of full time attorneys in the firm’s
offices in the State, with the number of hours prorated on an actual day basis
for any contract period of less than a full year or 10% of its contract with the
State.

 

Failure to make a good faith effort may be cause for non-renewal of a state
contract for legal services, and may be taken into account when determining the
award of future contracts with the State for legal services.

 

6. EXPATRIATE CORPORATIONS: Contractor hereby declares that it is not an
expatriate corporation or subsidiary of an expatriate corporation within the
meaning of Public Contract Code Section 10286 and 10286.1, and is eligible to
contract with the State of California.

 

7. SWEATFREE CODE OF CONDUCT:

 

a. All Contractors contracting for the procurement or laundering of apparel,
garments or corresponding accessories, or the procurement of equipment,
materials, or supplies, other than procurement related to a public works
contract, declare under penalty of perjury that no apparel, garments or
corresponding accessories, equipment, materials, or supplies furnished to the
state pursuant to the contract have been laundered or produced in whole or in
part by sweatshop labor, forced labor, convict labor, indentured labor under
penal sanction, abusive forms of child labor or exploitation of children in
sweatshop labor, or with the benefit of sweatshop labor, forced labor, convict
labor, indentured labor under penal sanction, abusive forms of child labor or
exploitation of children in sweatshop labor. The contractor further declares
under penalty of perjury that they adhere to the Sweatfree Code of Conduct as
set forth on the California Department of Industrial Relations website located
at www.dir.ca.gov, and Public Contract Code Section 6108.



--------------------------------------------------------------------------------

b. The contractor agrees to cooperate fully in providing reasonable access to
the contractor’s records, documents, agents or employees, or premises if
reasonably required by authorized officials of the contracting agency, the
Department of Industrial Relations, or the Department of Justice to determine
the contractor’s compliance with the requirements under paragraph (a).

 

8. DOMESTIC PARTNERS: Commencing on July 1, 2004 Contractor certifies that it is
in compliance with Public Contract Code section 10295.3 with regard to benefits
for domestic partners. For any contracts executed or amended, bid packages
advertised or made available, or sealed bids received on or after July 1 2004
and prior to January 1, 2007, a contractor may require an employee to pay the
costs of providing additional benefits that are offered to comply with PCC
10295.3.

 

DOING BUSINESS WITH THE STATE OF CALIFORNIA

 

The following laws apply to persons or entities doing business with the State of
California.

 

1. CONFLICT OF INTEREST: Contractor needs to be aware of the following
provisions regarding current or former state employees. If Contractor has any
questions on the status of any person rendering services or involved with the
Agreement, the awarding agency must be contacted immediately for clarification.

 

Current State Employees (PCC 10410):

 

1). No officer or employee shall engage in any employment, activity or
enterprise from which the officer or employee receives compensation or has a
financial interest and which is sponsored or funded by any state agency, unless
the employment, activity or enterprise is required as a condition of regular
state employment.

 

2). No officer or employee shall contract on his or her own behalf as an
independent contractor with any state agency to provide goods or services.

 

Former State Employees (PCC 10411):

 

1). For the two-year period from the date he or she left state employment, no
former state officer or employee may enter into a contract in which he or she
engaged in any of the negotiations, transactions, planning, arrangements or any
part of the decision-making process relevant to the contract while employed in
any capacity by any state agency.

 

2). For the twelve-month period from the date he or she left state employment,
no former state officer or employee may enter into a contract with any state
agency if he or she was employed by that state agency in a policy-making
position in the same general subject area as the proposed contract within the
12-month period prior to his or her leaving state service.

 

If Contractor violates any provisions of above paragraphs, such action by
Contractor shall render this Agreement void. (PCC 10420)



--------------------------------------------------------------------------------

Members of boards and commissions are exempt from this section if they do not
receive payment other than payment of each meeting of the board or commission,
payment for preparatory time and payment for per diem. (PCC 10430 (e))

 

2. LABOR CODE/WORKERS’ COMPENSATION: Contractor needs to be aware of the
provisions which require every employer to be insured against liability for
Worker’s Compensation or to undertake self-insurance in accordance with the
provisions, and Contractor affirms to comply with such provisions before
commencing the performance of the work of this Agreement. (Labor Code
Section 3700)

 

3. AMERICANS WITH DISABILITIES ACT: Contractor assures the State that it
complies with the Americans with Disabilities Act (ADA) of 1990, which prohibits
discrimination on the basis of disability, as well as all applicable regulations
and guidelines issued pursuant to the ADA. (42 U.S.C. 12101 et seq.)

 

4. CONTRACTOR NAME CHANGE: An amendment is required to change the Contractor’s
name as listed on this Agreement. Upon receipt of legal documentation of the
name change the State will process the amendment. Payment of invoices presented
with a new name cannot be paid prior to approval of said amendment.

 

5. CORPORATE QUALIFICATIONS TO DO BUSINESS IN CALIFORNIA:

 

a. When agreements are to be performed in the state by corporations, the
contracting agencies will be verifying that the contractor is currently
qualified to do business in California in order to ensure that all obligations
due to the state are fulfilled.

 

b. “Doing business” is defined in R&TC Section 23101 as actively engaging in any
transaction for the purpose of financial or pecuniary gain or profit. Although
there are some statutory exceptions to taxation, rarely will a corporate
contractor performing within the state not be subject to the franchise tax.

 

c. Both domestic and foreign corporations (those incorporated outside of
California) must be in good standing in order to be qualified to do business in
California. Agencies will determine whether a corporation is in good standing by
calling the Office of the Secretary of State.

 

6. RESOLUTION: A county, city, district, or other local public body must provide
the State with a copy of a resolution, order, motion, or ordinance of the local
governing body which by law has authority to enter into an agreement,
authorizing execution of the agreement.

 

7. AIR OR WATER POLLUTION VIOLATION: Under the State laws, the Contractor shall
not be: (1) in violation of any order or resolution not subject to review
promulgated by the State Air Resources Board or an air pollution control
district; (2) subject to cease and desist order not subject to review issued
pursuant to Section 13301 of the Water Code for violation of waste discharge
requirements or discharge prohibitions; or (3) finally determined to be in
violation of provisions of federal law relating to air or water pollution.



--------------------------------------------------------------------------------

8. PAYEE DATA RECORD FORM STD. 204: This form must be completed by all
contractors that are not another state agency or other governmental entity.



--------------------------------------------------------------------------------

California Department of Health Services    Exhibit D

 

Special Terms and Conditions - Federal

 

(For federally Funded HIV/AIDS Pilot Project – For Profit service contractors)

 

The use of headings or titles throughout this exhibit is for convenience only
and shall not be used to interpret or to govern the meaning of any specific term
or condition. The terms “contract”, “Contractor” and “Subcontractor” shall also
mean “grant”, “Grantee” and “Subgrantee” respectively.

 

Index of Special Terms and Conditions

 

1. Federal Equal Employment Opportunity Requirements

 

2. Subcontract Requirements

 

3. Income Restrictions

 

4. Audit and Record Retention

 

5. Site Inspection

 

6. Federal Contract Funds

 

7. Air or Water Pollution Requirements

 

8. Confidentiality of Information

 

9. Dispute Resolution Process

 

10. Human Subjects Use Requirements

 

11. Novation Requirements

 

12. Debarment and Suspension Certification

 

13. Covenant Against Contingent Fees

 

14. Performance Evaluation

 

15. Officials Not to Benefit

 

16. Contract Uniformity (Fringe Benefit Allowability)

 

17. Lobbying Restrictions and Disclosure Certification

 

Page 1 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

1. Federal Equal Opportunity Requirements

 

(Applicable to all federally funded agreements.)

 

  a. The Contractor will not discriminate against any employee or applicant for
employment because of race, color, religion, sex, national origin, physical or
mental handicap, disability, age or status as a disabled veteran or veteran of
the Vietnam era. The Contractor will take affirmative action to ensure that
qualified applicants are employed, and that employees are treated during
employment, without regard to their race, color, religion, sex, national origin,
physical or mental handicap, disability, age or status as a disabled veteran or
veteran of the Vietnam era. Such action shall include, but not be limited to the
following: employment, upgrading, demotion or transfer; recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of
compensation; and career development opportunities and selection for training,
including apprenticeship. The Contractor agrees to post in conspicuous places,
available to employees and applicants for employment, notices to be provided by
the Federal Government or DHS, setting forth the provisions of the Equal
Opportunity clause, Section 503 of the Rehabilitation Act of 1973 and the
affirmative action clause required by the Vietnam Era Veterans’ Readjustment
Assistance Act of 1974 (38 U.S.C. 4212). Such notices shall state the
Contractor’s obligation under the law to take affirmative action to employ and
advance in employment qualified applicants without discrimination based on their
race, color, religion, sex, national origin physical or mental handicap,
disability, age or status as a disabled veteran or veteran of the Vietnam era
and the rights of applicants and employees.

 

  b. The Contractor will, in all solicitations or advancements for employees
placed by or on behalf of the Contractor, state that all qualified applicants
will receive consideration for employment without regard to race, color,
religion, sex, national origin physical or mental handicap, disability, age or
status as a disabled veteran or veteran of the Vietnam era.

 

  c. The Contractor will send to each labor union or representative of workers
with which it has a collective bargaining agreement or other contract or
understanding a notice, to be provided by the Federal Government or the State,
advising the labor union or workers’ representative of the Contractor’s
commitments under the provisions herein and shall post copies of the notice in
conspicuous places available to employees and applicants for employment.

 

  d. The Contractor will comply with all provisions of and furnish all
information and reports required by Section 503 of the Rehabilitation Act of
1973, as amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974
(38 U.S.C. 4212) and of the Federal Executive Order No. 11246 as amended,
including by Executive Order 11375, ‘Amending Executive Order 11246 Relating to
Equal Employment Opportunity,’ and as supplemented by regulation at 41 CFR part
60, “Office of the Federal Contract Compliance Programs, Equal Employment
Opportunity, Department of Labor,” and of the rules, regulations, and relevant
orders of the Secretary of Labor.

 

  e. The Contractor will furnish all information and reports required by Federal
Executive Order No. 11246 as amended, including by Executive Order 11375,
‘Amending Executive Order 11246 Relating to Equal Employment Opportunity,’ and
as supplemented by regulation at 41 CFR part 60, “Office of the Federal Contract
Compliance Programs, Equal Employment Opportunity, Department of Labor,” and the
Rehabilitation Act of 1973, and by the rules, regulations, and orders of the
Secretary of Labor, or pursuant thereto, and will permit access to its books,
records, and accounts by the State and its designated representatives and the
Secretary of Labor for purposes of investigation to ascertain compliance with
such rules, regulations, and orders.

 

  f.

In the event of the Contractor’s noncompliance with the requirements of the
provisions herein or with any federal rules, regulations, or orders which are
referenced herein, this agreement may be cancelled, terminated, or suspended in
whole or in part and the Contractor may be declared ineligible for further
federal and state contracts in accordance with procedures authorized in Federal
Executive Order No. 11246 as amended and such other sanctions may be imposed and
remedies invoked as provided in Federal Executive Order No. 11246 as amended,
including by Executive Order 11375, ‘Amending Executive Order 11246 Relating to
Equal Employment Opportunity,’ and as supplemented by regulation at 41 CFR part
60, “Office of the Federal

 

Page 2 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

 

Contract Compliance Programs, Equal Employment Opportunity, Department of
Labor,” or by rule, regulation, or order of the Secretary of Labor, or as
otherwise provided by law.

 

  g. The Contractor will include the provisions of Paragraphs a through g in
every subcontract or purchase order unless exempted by rules, regulations, or
orders of the Secretary of Labor issued pursuant to Federal Executive Order
No. 11246 as amended, including by Executive Order 11375, ‘Amending Executive
Order 11246 Relating to Equal Employment Opportunity,’ and as supplemented by
regulation at 41 CFR part 60, “Office of the Federal Contract Compliance
Programs, Equal Employment Opportunity, Department of Labor,” or Section 503 of
the Rehabilitation Act of 1973 or (38 U.S.C. 4212) of the Vietnam Era Veteran’s
Readjustment Assistance Act, so that such provisions will be binding upon each
subcontractor or vendor. The Contractor will take such action with respect to
any subcontract or purchase order as the Director of the Office of Federal
Contract Compliance Programs or DHS may direct as a means of enforcing such
provisions including sanctions for noncompliance provided, however, that in the
event the Contractor becomes involved in, or is threatened with litigation by a
subcontractor or vendor as a result of such direction by DHS, the Contractor may
request in writing to DHS, who, in turn, may request the United States to enter
into such litigation to protect the interests of the State and of the United
States.

 

2. Subcontract Requirements

 

(Applicable to agreements under which services are to be performed by
subcontractors including independent consultants.)

 

  a. Prior written authorization will be required before the Contractor enters
into or is reimbursed for any subcontract for services costing $5,000 or more.
Except as indicated in Paragraph a(3) herein, when securing subcontracts for
services exceeding $5,000, the Contractor shall obtain at least three bids or
justify a sole source award.

 

  (1) The Contractor must provide in its request for authorization, all
particulars necessary for evaluating the necessity or desirability of incurring
such cost.

 

  (2) The State may identify the information needed to fulfill this requirement.

 

  (3) Subcontracts performed by the following entities or for the service types
listed below are exempt from the bidding and sole source justification
requirements:

 

  (a) A local governmental entity or the federal government,

 

  (b) A State college or university from any State,

 

  (c) A Joint Powers Authority,

 

  (d) An auxiliary organization of a California State University or a California
community college,

 

  (e) A foundation organized to support the Board of Governors of the California
Community Colleges,

 

  (f) An auxiliary organization of the Student Aid Commission established under
Education Code § 69522,

 

  (g) Entities of any type that will provide subvention aid or direct services
to the public,

 

  (h) Entities and/or service types identified as exempt from advertising in
State Administrative Manual Section 1233 subsection 3. View this publication at
the following Internet address: http://sam.dgs.ca.gov.

 

  b. DHS reserves the right to approve or disapprove the selection of
subcontractors and with advance written notice, require the substitution of
subcontractors and require the Contractor to terminate subcontracts entered into
in support of this agreement.

 

  (1) Upon receipt of a written notice from DHS requiring the substitution
and/or termination of a subcontract, the Contractor shall take steps to ensure
the completion of any work in progress and select a replacement, if applicable,
within 30 calendar days, unless a longer period is agreed to by DHS.

 

Page 3 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

  c. Actual subcontracts (i.e., written agreement between the Contractor and a
subcontractor) of $5,000 or more are subject to the prior review and written
approval of DHS. DHS may, at its discretion, elect to waive this right. All such
waivers shall be confirmed in writing by DHS.

 

  d. Contractor shall maintain a copy of each subcontract entered into in
support of this agreement and shall, upon request by DHS, make said copies
available for approval, inspection, or audit.

 

  e. Sole responsibility rests with the Contractor to ensure that
subcontractors, used in performance of this agreement, are paid in a timely
manner. The timeliness of said payments may be affected by the timeliness of
payments issued by DHS to the Contractor.

 

  f. The Contractor is responsible for all performance requirements under this
agreement even though performance may be carried out through a subcontract.

 

  g. The Contractor shall ensure that all subcontracts for services include
provision(s) requiring compliance with applicable terms and conditions specified
in this agreement.

 

  h. The Contractor agrees to include the following clause, relevant to record
retention, in all subcontracts for services:

 

“(Subcontractor Name) agrees to maintain and preserve, until three years after
termination of (Agreement Number) and final payment from DHS, to permit DHS or
any duly authorized representative, to have access to, examine or audit any
pertinent books, documents, papers and records related to this subcontract and
to allow interviews of any employees who might reasonably have information
related to such records.”

 

  i. Unless otherwise stipulated in writing by DHS, the Contractor shall be the
subcontractor’s sole point of contact for all matters related to performance and
payment under this agreement.

 

  j. Contractor shall, as applicable, advise all subcontractors of their
obligations pursuant to the following numbered provisions of this Exhibit: 1, 2,
3, 4, 5, 7, 8, 10, 12, 15, and 17.

 

3. Income Restrictions

 

Unless otherwise stipulated in this agreement, the Contractor agrees that any
refunds, rebates, credits, or other amounts (including any interest thereon)
accruing to or received by the Contractor under this agreement shall be paid by
the Contractor to DHS, to the extent that they are properly allocable to costs
for which the Contractor has been reimbursed by DHS under this agreement.

 

4. Audit and Record Retention

 

(Applicable to agreements in excess of $10,000.)

 

  a. The Contractor and/or Subcontractor shall maintain books, records,
documents, and other evidence, accounting procedures and practices, sufficient
to properly reflect all direct and indirect costs of whatever nature claimed to
have been incurred in the performance of this agreement, including any matching
costs and expenses. The foregoing constitutes “records” for the purpose of this
provision.

 

  b. The Contractor’s and/or subcontractor’s facility or office or such part
thereof as may be engaged in the performance of this agreement and his/her
records shall be subject at all reasonable times to inspection, audit, and
reproduction.

 

  c. Contractor agrees that DHS, the Department of General Services, the Bureau
of State Audits, or their designated representatives including the Comptroller
General of the United States shall have the right to review and to copy any
records and supporting documentation pertaining to the performance of this
agreement. Contractor agrees to allow the auditor(s) access to such records
during normal business hours and to allow interviews of any employees who might
reasonably have information related to such records. Further, the Contractor
agrees to include a similar right of the State to audit records and interview
staff in any subcontract related to performance of this agreement. (GC 8546.7,
CCR Title 2, Section 1896).

 

Page 4 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

  d. The Contractor and/or Subcontractor shall preserve and make available
his/her records (1) for a period of three years from the date of final payment
under this agreement, and (2) for such longer period, if any, as is required by
applicable statute, by any other provision of this agreement, or by
subparagraphs (1) or (2) below.

 

  (1) If this agreement is completely or partially terminated, the records
relating to the work terminated shall be preserved and made available for a
period of three years from the date of any resulting final settlement.

 

  (2) If any litigation, claim, negotiation, audit, or other action involving
the records has been started before the expiration of the three-year period, the
records shall be retained until completion of the action and resolution of all
issues which arise from it, or until the end of the regular three-year period,
whichever is later.

 

  e. The Contractor and/or Subcontractor shall comply with the above
requirements and be aware of the penalties for violations of fraud and for
obstruction of investigation as set forth in Public Contract Code § 10115.10, if
applicable.

 

  f. The Contractor and/or Subcontractor may, at its discretion, following
receipt of final payment under this agreement, reduce its accounts, books and
records related to this agreement to microfilm, computer disk, CD ROM, or other
data storage medium. Upon request by an authorized representative to inspect,
audit or obtain copies of said records, the Contractor and/or Subcontractor must
supply or make available applicable devices, hardware, and/or software necessary
to view, copy and/or print said records. Applicable devices may include, but are
not limited to, microfilm readers and microfilm printers, etc.

 

5. Site Inspection

 

The State, through any authorized representatives, has the right at all
reasonable times to inspect or otherwise evaluate the work performed or being
performed hereunder including subcontract supported activities and the premises
in which it is being performed. If any inspection or evaluation is made of the
premises of the Contractor or Subcontractor, the Contractor shall provide and
shall require Subcontractors to provide all reasonable facilities and assistance
for the safety and convenience of the authorized representatives in the
performance of their duties. All inspections and evaluations shall be performed
in such a manner as will not unduly delay the work.

 

6. Federal Contract Funds

 

(Applicable only to that portion of an agreement funded in part or whole with
federal funds.)

 

  a. It is mutually understood between the parties that this agreement may have
been written before ascertaining the availability of congressional appropriation
of funds, for the mutual benefit of both parties, in order to avoid program and
fiscal delays which would occur if the agreement were executed after that
determination was made.

 

  b. This agreement is valid and enforceable only if sufficient funds are made
available to the State by the United States Government for the fiscal years
covered by the term of this agreement. In addition, this agreement is subject to
any additional restrictions, limitations, or conditions enacted by the Congress
or any statute enacted by the Congress which may affect the provisions, terms or
funding of this agreement in any manner.

 

  c. It is mutually agreed that if the Congress does not appropriate sufficient
funds for the program, this agreement shall be amended to reflect any reduction
in funds.

 

  d. DHS has the option to invalidate or cancel the agreement with 30-days
advance written notice or to amend the agreement to reflect any reduction in
funds.

 

Page 5 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

7. Air or Water Pollution Requirements

 

Any federally funded agreement and/or subcontract in excess of $100,000 must
comply with the following provisions unless said agreement is exempt under 40
CFR 15.5.

 

  a. Government contractors agree to comply with all applicable standards,
orders, or requirements issued under section 306 of the Clean Air Act [42 U.S.C.
1857(h)], section 508 of the Clean Water Act (33 U.S.C. 1368), Executive Order
11738, and Environmental Protection Agency regulations (40 CFR part 15).

 

  b. Institutions of higher education, hospitals, nonprofit organizations and
commercial businesses agree to comply with all applicable standards, orders, or
requirements issued under the Clean Air Act (42 U.S.C. 7401 et seq.), as
amended, and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.),
as amended.

 

8. Confidentiality of Information

 

  a. The Contractor and its employees, agents, or subcontractors shall protect
from unauthorized disclosure names and other identifying information concerning
persons either receiving services pursuant to this agreement or persons whose
names or identifying information become available or are disclosed to the
Contractor, its employees, agents, or subcontractors as a result of services
performed under this agreement, except for statistical information not
identifying any such person.

 

  b. The Contractor and its employees, agents, or subcontractors shall not use
such identifying information for any purpose other than carrying out the
Contractor’s obligations under this agreement.

 

  c. The Contractor and its employees, agents, or subcontractors shall promptly
transmit to the DHS program contract manager all requests for disclosure of such
identifying information not emanating from the client or person.

 

  d. The Contractor shall not disclose, except as otherwise specifically
permitted by this agreement or authorized by the client, any such identifying
information to anyone other than DHS without prior written authorization from
the DHS program contract manager.

 

  e. For purposes of this provision, identity shall include, but not be limited
to name, identifying number, symbol, or other identifying particular assigned to
the individual, such as finger or voice print or a photograph.

 

9. Dispute Resolution Process

 

  a. A Contractor grievance exists whenever the Contract believes there is a
dispute arising from DHS’ action in the administration of an agreement. If the
Contractor believes there is a dispute or grievance between the Contractor and
DHS, both parties shall follow the procedure outlined below.

 

  (1) The Contractor should first discuss the problem informally with the DHS
program contract manager. If the problem cannot be resolved at this stage, the
Contractor shall direct its grievance together with any evidence, in writing, to
the program Branch Chief. The grievance shall state the issues in dispute, the
legal authority or other basis for the Contractor’s position and the remedy
sought. The Branch Chief shall make a determination on the problem within ten
(10) working days after receipt of the written communication from the
Contractor. The Branch Chief shall respond in writing to the Contractor
indicating the decision and reasons therefore. Should the Contractor disagree
with the Branch Chief’s decision, the Contractor may appeal to the second level.

 

  (2)

The Contractor must prepare a letter indicating the reasons for disagreement
with Branch Chief’s decision. The Contractor shall include with the letter a
copy of the Contractor’s original statement of dispute with any supporting
documents and a copy of the Branch Chief’s response. This letter shall be sent
to the Deputy Director of the division in which the branch is organized within
ten (10) working days from receipt of the Branch Chief’s decision. The

 

Page 6 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

 

Deputy Director of the division funding this agreement or his/her designee shall
meet with the Contractor to review the issues raised. A written decision signed
by the Deputy Director of the division funding this agreement or his/her
designee shall be returned to the Contractor within twenty (20) working days of
receipt of the Contractor’s letter.

 

  b. If the Contractor wishes to appeal the decision of the Deputy Director of
the division funding this agreement or his/her designee, the Contractor shall
follow the procedures set forth in Division 25.1 (commencing with Section 38050)
of the Health and Safety Code and the regulations adopted thereunder. (Title 1,
Subchapter 2.5, commencing with Section 251, California Code of Regulations.)

 

  c. Disputes arising out of an audit, examination of an agreement or other
action not covered by subdivision (a) of Section 20204, of Chapter 2.1, Title
22, of the California Code of Regulations, and for which no procedures for
appeal are provided in statute, regulation or the agreement, shall be handled in
accordance with the procedures identified in Sections 51016 through 51047, Title
22, California Code of Regulations.

 

  d. Unless otherwise stipulated by DHS, dispute, grievance and/or appeal
correspondence shall be directed to the DHS program contract manager.

 

10. Human Subjects Use Requirements

 

(Applicable only to federally funded agreements/grants in which performance,
directly or through a subcontract/subaward, includes any tests or examination of
materials derived from the human body.)

 

By signing this agreement, Contractor agrees that if any performance under this
agreement or any subcontract or subagreement includes any tests or examination
of materials derived from the human body for the purpose of providing
information, diagnosis, prevention, treatment or assessment of disease,
impairment, or health of a human being, all locations at which such examinations
are performed shall meet the requirements of 42 U.S.C. Section 263a (CLIA) and
the regulations thereunder.

 

11. Novation Requirements

 

If the Contractor proposes any novation agreement, DHS shall act upon the
proposal within 60 days after receipt of the written proposal. DHS may review
and consider the proposal, consult and negotiate with the Contractor, and accept
or reject all or part of the proposal. Acceptance or rejection of the proposal
may be made orally within the 60-day period and confirmed in writing within five
days of said decision. Upon written acceptance of the proposal, DHS will
initiate an amendment to this agreement to formally implement the approved
proposal.

 

12. Debarment and Suspension Certification

 

(Applicable to all agreements funded in part or whole with federal funds.)

 

  a. By signing this agreement, the Contractor/Grantee agrees to comply with
applicable federal suspension and debarment regulations including, but not
limited to 7 CFR Part 3017, 45 CFR 76, 40 CFR 32 or 34 CFR 85.

 

  b. By signing this agreement, the Contractor certifies to the best of its
knowledge and belief, that it and its principals:

 

  (1) Are not presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded by any federal department or agency;

 

  (2)

Have not within a three-year period preceding this
application/proposal/agreement been convicted of or had a civil judgment
rendered against them for commission of fraud or a criminal offense in
connection with obtaining, attempting to obtain, or performing a public
(Federal, State or local) transaction or contract under a public transaction;
violation of Federal

 

Page 7 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

 

or State antitrust statutes or commission of embezzlement, theft, forgery,
bribery, falsification or destruction of records, making false statements, or
receiving stolen property;

 

  (3) Are not presently indicted for or otherwise criminally or civilly charged
by a governmental entity (Federal, State or local) with commission of any of the
offenses enumerated in Paragraph b(2) herein; and

 

  (4) Have not within a three-year period preceding this
application/proposal/agreement had one or more public transactions (Federal,
State or local) terminated for cause or default.

 

  (5) Shall not knowingly enter into any lower tier covered transaction with a
person who is proposed for debarment under federal regulations (i.e., 48 CFR
part 9, subpart 9.4), debarred, suspended, declared ineligible, or voluntarily
excluded from participation in such transaction, unless authorized by the State.

 

  (6) Will include a clause entitled, “Debarment and Suspension Certification”
that essentially sets forth the provisions herein, in all lower tier covered
transactions and in all solicitations for lower tier covered transactions.

 

  c. If the Contractor is unable to certify to any of the statements in this
certification, the Contractor shall submit an explanation to the DHS program
funding this contract.

 

  d. The terms and definitions herein have the meanings set out in the
Definitions and Coverage sections of the rules implementing Federal Executive
Order 12549.

 

  e. If the Contractor knowingly violates this certification, in addition to
other remedies available to the Federal Government, the DHS may terminate this
agreement for cause or default.

 

13. Covenant Against Contingent Fees

 

(Applicable only to federally funded agreements.)

 

The Contractor warrants that no person or selling agency has been employed or
retained to solicit/secure this agreement upon an agreement of understanding for
a commission, percentage, brokerage, or contingent fee, except bona fide
employees or bona fide established commercial or selling agencies retained by
the Contractor for the purpose of securing business. For breach or violation of
this warranty, DHS shall have the right to annul this agreement without
liability or in its discretion to deduct from the agreement price or
consideration, or otherwise recover, the full amount of such commission,
percentage, and brokerage or contingent fee.

 

14. Performance Evaluation

 

(Not applicable to grant agreements.)

 

DHS may, at its discretion, evaluate the performance of the Contractor at the
conclusion of this agreement. If performance is evaluated, the evaluation shall
not be a public record and shall remain on file with DHS. Negative performance
evaluations may be considered by DHS prior to making future contract awards.

 

15. Officials Not to Benefit

 

No members of or delegate of Congress or the State Legislature shall be admitted
to any share or part of this agreement, or to any benefit that may arise
therefrom. This provision shall not be construed to extend to this agreement if
made with a corporation for its general benefits.

 

Page 8 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

16. Contract Uniformity (Fringe Benefit Allowability)

 

(Applicable only to nonprofit organizations.)

 

Pursuant to the provisions of Article 7 (commencing with Section 100525) of
Chapter 3 of Part 1 of Division 101 of the Health and Safety Code, DHS sets
forth the following policies, procedures, and guidelines regarding the
reimbursement of fringe benefits.

 

  a. As used herein fringe benefits shall mean an employment benefit given by
one’s employer to an employee in addition to one’s regular or normal wages or
salary.

 

  b. As used herein, fringe benefits do not include:

 

  (1) Compensation for personal services paid currently or accrued by the
Contractor for services of employees rendered during the term of this agreement,
which is identified as regular or normal salaries and wages, annual leave,
vacation, sick leave, holidays, jury duty and/or military leave/training.

 

  (2) Director’s and executive committee member’s fees.

 

  (3) Incentive awards and/or bonus incentive pay.

 

  (4) Allowances for off-site pay.

 

  (5) Location allowances.

 

  (6) Hardship pay.

 

  (7) Cost-of-living differentials

 

  c. Specific allowable fringe benefits include:

 

  (1) Fringe benefits in the form of employer contributions for the employer’s
portion of payroll taxes (i.e., FICA, SUI, SDI), employee health plans (i.e.,
health, dental and vision), unemployment insurance, worker’s compensation
insurance, and the employer’s share of pension/retirement plans, provided they
are granted in accordance with established written organization policies and
meet all legal and Internal Revenue Service requirements.

 

  d. To be an allowable fringe benefit, the cost must meet the following
criteria:

 

  (1) Be necessary and reasonable for the performance of the agreement.

 

  (2) Be determined in accordance with generally accepted accounting principles.

 

  (3) Be consistent with policies that apply uniformly to all activities of the
Contractor.

 

  e. Contractor agrees that all fringe benefits shall be at actual cost.

 

  f. Earned/Accrued Compensation

 

  (1) Compensation for vacation, sick leave and holidays is limited to that
amount earned/accrued within the agreement term. Unused vacation, sick leave and
holidays earned from periods prior to the agreement term cannot be claimed as
allowable costs. See Provision f(3)(a) for an example.

 

  (2) For multiple year contracts, vacation and sick leave compensation, which
is earned/accrued but not paid, due to employee(s) not taking time off may be
carried over and claimed within the overall term of the multiple years of the
agreement. Holidays cannot be carried over from one contract year to the next.
See Provision f(3)(b) for an example.

 

  (3) For single year agreements, vacation, sick leave and holiday compensation
that is earned/accrued but not paid, due to employee(s) not taking time off
within the term of the agreement, cannot be claimed as an allowable cost. See
Provision f(3)(c) for an example.

 

Page 9 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

  (a) Example No. 1:

 

If an employee, John Doe, earns/accrues three weeks of vacation and twelve days
of sick leave each year, then that is the maximum amount that may be claimed
during a contract period of one year. If John Doe has five weeks of vacation and
eighteen days of sick leave at the beginning of the agreement, the Contractor
during a one-year agreement term may only claim up to three weeks of vacation
and twelve days of sick leave actually used by the employee. Amounts
earned/accrued in periods prior to the beginning of the agreement are not an
allowable cost.

 

  (b) Example No. 2:

 

If during a three-year (multiple year) agreement, John Doe does not use his
three weeks of vacation in year one, or his three weeks in year two, but he does
actually use nine weeks in year three; the Contractor would be allowed to claim
all nine weeks paid for in year three. The total compensation over the
three-year period cannot exceed 156 weeks (3 x 52 weeks).

 

  (c) Example No. 3:

 

If during a single year agreement, John Doe works fifty weeks and used one week
of vacation and one week of sick leave and all fifty-two weeks have been billed
to DHS, the remaining unused two weeks of vacation and seven days of sick leave
may not be claimed as an allowable cost.

 

17. Lobbying Restrictions and Disclosure Certification

 

(Applicable to federally funded contracts in excess of $100,000 per Section 1352
of the 31, U.S.C.)

 

  a. Certification and Disclosure Requirements

 

  (1) Each person (or recipient) who requests or receives a contract,
subcontract, grant, or subgrant, which is subject to Section 1352 of the 31,
U.S.C., and which exceeds $100,000 at any tier, shall file a certification (in
the form set forth in Attachment 1, consisting of one page, entitled
“Certification Regarding Lobbying”) that the recipient has not made, and will
not make, any payment prohibited by Paragraph b of this provision.

 

  (2) Each recipient shall file a disclosure (in the form set forth in
Attachment 2, entitled “Standard Form-LLL ‘disclosure of Lobbying Activities’”)
if such recipient has made or has agreed to make any payment using
nonappropriated funds (to include profits from any covered federal action) in
connection with a contract or grant or any extension or amendment of that
contract or grant, which would be prohibited under Paragraph b of this provision
if paid for with appropriated funds.

 

  (3) Each recipient shall file a disclosure form at the end of each calendar
quarter in which there occurs any event that requires disclosure or that
materially affect the accuracy of the information contained in any disclosure
form previously filed by such person under Paragraph a(2) herein. An event that
materially affects the accuracy of the information reported includes:

 

  (a) A cumulative increase of $25,000 or more in the amount paid or expected to
be paid for influencing or attempting to influence a covered federal action;

 

  (b) A change in the person(s) or individuals(s) influencing or attempting to
influence a covered federal action; or

 

  (c) A change in the officer(s), employee(s), or member(s) contacted for the
purpose of influencing or attempting to influence a covered federal action.

 

Page 10 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

  (4) Each person (or recipient) who requests or receives from a person referred
to in Paragraph a(1) of this provision a contract, subcontract, grant or
subgrant exceeding $100,000 at any tier under a contract or grant shall file a
certification, and a disclosure form, if required, to the next tier above.

 

  (5) All disclosure forms (but not certifications) shall be forwarded from tier
to tier until received by the person referred to in Paragraph a(1) of this
provision. That person shall forward all disclosure forms to DHS program
contract manager.

 

  b. Prohibition

 

Section 1352 of Title 31, U.S.C., provides in part that no appropriated funds
may be expended by the recipient of a federal contract, grant, loan, or
cooperative agreement to pay any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with any of the following covered federal actions: the awarding of any federal
contract, the making of any federal grant, the making of any federal loan,
entering into of any cooperative agreement, and the extension, continuation,
renewal, amendment, or modification of any federal contract, grant, loan, or
cooperative agreement.

 

Page 11 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

Attachment 1

 

STATE OF CALIFORNIA

DEPARTMENT OF HEALTH SERVICES

 

CERTIFICATION REGARDING LOBBYING

 

The undersigned certifies, to the best of his or her knowledge and belief, that:

 

(1) No Federal appropriated funds have been paid or will be paid, by or on
behalf of the undersigned, to any person for influencing or attempting to
influence an officer or employee of an agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with the making, awarding or entering into of this Federal contract, Federal
grant, or cooperative agreement, and the extension, continuation, renewal,
amendment, or modification of this Federal contract, grant, or cooperative
agreement.

 

(2) If any funds other than Federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency of the United States Government, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with this Federal contract, grant, or cooperative agreement, the
undersigned shall complete and submit Standard Form LLL, “Disclosure of Lobbying
Activities” in accordance with its instructions.

 

(3) The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontractors, subgrants, and contracts under grants and cooperative
agreements) of $100,000 or more, and that all subrecipients shall certify and
disclose accordingly.

 

This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by Section 1352, Title 31, U.S.C., any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.

 

           

Name of Contractor

     

Printed Name of Person Signing for Contractor

           

Contract / Grant Number

     

Signature of Person Signing for Contractor

           

Date

     

Title

 

After execution by or on behalf of Contractor, please return to:

 

    

Department of Health Services

(Name of the DHS program providing the funds)

(Program’s Street Address, Room Number, and MS Code)

P.O. Box 997413

Sacramento, CA 95899-7413

 

Page 12 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

Attachment 2

 

CERTIFICATION REGARDING LOBBYING   

Approved by OMB

Complete this form to disclose lobbying activities pursuant to 31 U.S.C. 1352   

0348-0046

(See reverse for public burden disclosure)     

 

1.      Type of Federal Action:

  

2.      Status of Federal Action:

  

3.      Report Type:

¨        

 

a.      contract

b.      grant

c.      cooperative agreement

d.      loan

e.      loan guarantee

f.       loan insurance

  

¨        

  

a.      bid/offer/application

b.      initial award

c.      post-award

  

¨        

  

a.      initial filing

b.      material change

For Material Change Only:

 

Year          quarter              date of last report             

4.    Name and Address of Reporting Entity:    5.    If Reporting Entity in No.
4 is Subawardee, Enter Name and Address of Prime:     

¨ Prime

   ¨ Subawardee
     Tier                 , if known:                Congressional District, If
known:    Congressional District, If known: 6.    Federal Department/Agency:   
7.   

Federal Program Name/Description:

 

CDFA Number, if applicable:                             

     8.    Federal Action Number, if known:    9.    Award Amount, if known:   
  10.   

a.        Name and Address of Lobbying Entity

 (If individual, last name, first name, MI):

   b.   

Name and Address of Lobbying Entity

(If individual, last name, first name, MI):

     (attach Continuation Sheets(s) SF-LLL-A, If necessary) 11.   

Amount of Payment (check all that apply):

 

$                              ¨ actual ¨ planned

   13.   

Type of Payment (check all that apply):

 

¨        a. retainer

¨        b. one-time fee

¨        c. commission

¨        d. contingent fee

¨        e. deferred

¨        f. other, specify:                                          

    

 

12.

  

 

Form of Payment (check all that apply):

 

¨  a. cash

¨  b. in-kind, specify: Nature                         
                                    Value                          

            

 

14. Brief Description of Services Performed or to be Performed and Dates(s) of
Service, including Officer(s), Employee(s), or Member(s) Contracted for Payment
indicated in item 11:

 

(Attach Continuation Sheet(s) SF-LLL-A, If necessary)

 

15.    Continuation Sheet(s) SF-LLL-A Attached:    ¨ Yes     ¨ No 16.   
Information requested through this form is authorized by Title 31, U.S.C.,
Section 1352. This disclosure of lobbying activities is a material
representation of fact upon which reliance was placed by the tier above when
this transaction was made or entered into. This disclosure is required pursuant
to Title 31, U.S.C., Section 1352. This information will be reported to the
Congress semiannually and will be available for public inspection. Any person
who fails to file the required disclosure shall be subject to a civil penalty of
not less than $19,000 and not more than $100,000 for each such failure.   
Signature:                                                                  

 

Print Name:                                                              

 

Title:                                                                          

 

Telephone No.:                              Date:                              

Federal Use Only    Authorized for Local Reproduction
Standard Form-LLL

 

Page 13 of 14



--------------------------------------------------------------------------------

California Department of Health Services - Special Terms and Conditions- Federal
   Exhibit D

 

INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES

 

This disclosure form shall be completed by the reporting entity, whether
subawardee or prime federal recipients at the initiation or receipt of a covered
federal action, or a material change to a previous filing, pursuant to Title 31,
U.S.C., Section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered federal action. Use the SF - LLL- A Continuation Sheet
for additional information if the space on the form is inadequate. Complete all
items that apply for both the initial filing and material change report. Refer
to the implementing guidance published by the Office of Management and Budget
for additional information.

 

1. Identify the type of covered federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered federal action.

 

2. Identify the status of the covered federal action.

 

3. Identify the appropriate classification of this report. If this is a
follow-up report caused by a material change to the information previously
reported, enter the year and quarter in which the change occurred. Enter the
date of the last previously submitted report by this reporting entity for this
covered federal action.

 

4. Enter the full name, address, city, state, and ZIP code of the reporting
entity. Include Congressional District, if known. Check the appropriate
classification of the reporting entity that designates if it is, or expects to
be, a prime or subaward recipient. Identify the tier of the subawardee, e.g.,
the first subawardee of the prime is the 1st tier. Subawards include but are not
limited to subcontracts, subgrants, and contract awards under grants.

 

5. If the organization filing the report in Item 4 checks “Subawardee,” then
enter the full name, address, city, state, and ZIP code of the prime federal
recipient. Include Congressional District, if known.

 

6. Enter the name of the federal agency making the award or loan commitment.
Include at least one organizational level below agency name, if known. For
example, Department of Transportation United States Coast Guard.

 

7. Enter the federal program name or description for the covered federal action
(Item 1). If known, enter the full Catalog of Federal Domestic Assistance (CDFA)
number for grants, cooperative agreements, loans, and loan commitments.

 

8. Enter the most appropriate federal identifying number available for the
federal action identified in Item 1 (e.g., Request for Proposal (RFP) number;
Invitation for Bid (IFB) number; grant announcement number; the contract grant,
or loan award number; the application/proposal control number assigned by the
federal agency). Include prefixes, e.g., “RFP-DE-90401.”

 

9. For a covered federal action where there has been an award or loan commitment
by the federal agency, enter the federal amount of the award/loan commitment for
the prime entity identified in Item 4 or 5.

 

10.   (a)    Enter the full name, address, city, state, and ZIP code of the
lobbying entity engaged by the reporting entity identified in Item 4 to
influence the covered federal action. 10.   (b)    Enter the full names of the
Individual(s) performing services and include full address if different from
10.(a). Enter last name, first name, and middle initial (MI).

 

11. Enter the amount of compensation paid or reasonably expected to be paid by
the reporting entity (Item 4) to the lobbying entity (Item 10). Indicate whether
the payment has been made (actual) or will be made (planned). Check all boxes
that apply. If this is a material change report, enter the cumulative amount of
payment made or planned to be made.

 

12. Check the appropriate box(es). Check all boxes that apply. If payment is
made through an in-kind contribution, specify the nature and value of the
in-kind payment.

 

13. Check the appropriate box(es). Check all boxes that apply. If other, specify
nature.

 

14. Provide a specific and detailed description of the services that the
lobbyist has performed, or will be expected to perform, and the date(s) of any
services rendered. Include all preparatory and related activity, not just time
spent in actual contact with federal officials, identify the federal official(s)
or employee(s) contacted or the officer(s), employee(s), or Member(s) of
Congress that were contacted.

 

15. Check whether or not a SF-LLL-A Continuation Sheet(s) is attached.

 

16. The certifying official shall sign and date the form, print his/her name,
title, and telephone number.

 

Public reporting burden for this collection of information is estimated to
average 30 minutes per response, including time for reviewing instruction,
searching existing data sources, gathering and maintaining the data needed, and
completing and renewing the collection of information. Send comments regarding
the burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden to the Office of Management and
Budget, Paperwork Reduction Project, (0348-0046), Washington, DC 20503.

 

Page 14 of 14



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit E

Additional Provisions

 

1. Additional Incorporated Exhibits

 

The following documents and any subsequent updates are not attached, but are
incorporated herein and made a part hereof by this reference. These documents
may be updated periodically by DHS, as required by program directives. DHS shall
provide the Contractor with copies of said documents and any periodic updates
thereto, under separate cover. DHS will maintain on file, all documents
referenced herein and any subsequent updates.

 

  1) Medi-Cal Provider Manual

 

  2) Medi-Cal Provider Bulletins

 

2. Contract Amendments

 

Should either party, during the term of this agreement, desire a change or
amendment to the terms of this Agreement, such changes or amendments shall be
proposed in writing to the other party, who will respond in writing as to
whether the proposed changes/amendments are accepted or rejected. If accepted
and after negotiations are concluded, the agreed upon changes shall be made
through the State’s official agreement amendment process. No amendment will be
considered binding on either party until it is formally approved by the State.

 

3. Cancellation / Termination

 

  A. DHS reserves the right to cancel or terminate this agreement immediately
for cause. The Contractor may submit a written request to terminate this
agreement only if DHS substantially fails to perform its responsibilities as
provided herein.

 

  B. The term “for cause” shall include any of the following definitions:

 

  1. The Contractor fails to meet the terms, conditions, and/or responsibilities
of this agreement.

 

  2. A final non-appealable determination to deny, suspend or revoke a pharmacy
license based on any of the grounds as identified in Business and Professions
Code, commencing with Section 4000, has occurred.

 

  3. There is a material discrepancy in any material information provided to
DHS, including the requirements for enrollment or contract requirements, that is
discovered after the Contractor has been enrolled as a Medi-Cal provider, or
after the contract has been executed, that cannot be corrected because the
discrepancy occurred in the past.

 

  4. The Contractor provided material information that was false or misleading
at the time it was provided.

 

  5. The Contractor fails to possess either of the following:

 

  a. The appropriate licenses, permits, certificates, or other approvals needed
to operate a pharmacy at the location identified in the contract or such other
location following a relocation of the pharmacy not more than ten (10) miles
from its previous location; or

 

  b. The business or zoning permits or other approvals necessary to operate a
business at the location identified in the contract.

 

  6. The Contractor submits claims for payment that subject a provider to
suspension under Welfare and Institutions Code Section 14043.61 and such
sanction has not been removed following appeal as allowed by Welfare and
Institutions Code Section 14043.61(b).

 

Page 1 of 7



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit E

Additional Provisions

 

  7. The Contractor submits claims for payment for prescriptions rendered at a
location other than the location for which the provider number was issued,
except as authorized by DHS, in connection with the relocation of a pharmacy not
more than ten (10) miles from its previous location, or pending issuance of a
new provider number.

 

  8. The Contractor has not paid its fine, or has a debt due and owing,
including overpayments and penalty assessments, to any federal, state, or local
government entity that relates to Medicare, Medicaid, Medi-Cal, or any other
federal or state health care program, and has not made satisfactory arrangements
to fulfill the obligation or otherwise been excused by legal process from
fulfilling the obligation.

 

  9. The Contractor has been found guilty and there has been rendered a final
non-appealable determination for fraud or abuse by DHS or any other state,
local, or federal government law enforcement agency pursuant to Subpart A
(commencing with Section 455.12) of Part 455 of Title 42 of the Code of Federal
Regulations (CFR).

 

  10. The Contractor has failed to comply with a request to enter, inspect,
photograph or copy any records, reports, or other evidence, on an announced or
unannounced basis.

 

  11. The Contractor has a license, certificate, or other approval to provide
health care, which is revoked or suspended by a federal, California, or another
state’s licensing, certification, or approval authority, has otherwise lost that
license, certificate, or approval, or has surrendered that license, certificate,
or approval while a disciplinary hearing on that license, certificate, or
approval was pending.

 

  12. The contractor fails to remediate significant discrepancies in information
provided to DHS by the Contractor or significant discrepancies that are
discovered as a result of an announced or unannounced visit to the Contractor.

 

  13. The Contractor has been placed upon special claims review, on two or more
occasions within a two-year period.

 

  14. The Contractor has been convicted of any felony or any misdemeanor
involving fraud, abuse of the Medi-Cal program or any patient, or otherwise
substantially related to the qualifications, functions, or duties of a provider
of service, or in connection with the interference with or obstruction of any
investigation into health care related fraud or abuse or that has been found
liable for fraud or abuse in any civil proceeding, or that has entered into a
settlement in lieu of conviction for fraud or abuse in any government program.
If the Contractor is a clinic, group, corporation, or other association,
conviction of any officer, director, or shareholder with a 5 percent or greater
interest in that organization, of such a crime shall be cause for termination of
the contract.

 

  15. The Director of DHS receives written notification from the Secretary of
the United States Department of Health and Human Services that the Contractor
has been suspended from participation in the Medicare or Medicaid programs.

 

Page 2 of 7



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit E

Additional Provisions

 

  16. A final non-appealable determination that Contractor has violated any
material provision of Chapter 7 (commencing with Section 14000) of Part 3 of
Division 9 of the Welfare and Institutions Code or any rule or regulation
promulgated pursuant to that chapter:

  a. Notwithstanding any other provision of this agreement, Contractor
understands and agrees that if the Contractor is notified that the contract is
terminated based upon any of the grounds listed in Exhibit E, Provision 3,
Paragraph C, the Contractor’s exclusive remedy for the action, sanction or
penalty which comprises the ground shall be the dispute resolution process
provided for in this contract and shall not be any remedies, hearings or appeals
set forth in the Business and Professions Code or the Welfare and Institutions
Code or the regulations adopted thereunder.

 

  b. Notwithstanding any other provision of this agreement, proceedings to deny,
suspend, or revoke a license under the Business and Professions Code, commencing
with section 4000, based solely on exclusion under the Medicaid program shall be
conducted in accordance with Health and Safety Code Section 100171.

 

  C. Agreement termination or cancellation shall be effective as of the date
indicated in DHS’ notification to the Contractor. The notice shall stipulate any
final performance, invoicing or payment requirements.

 

  D. Upon receipt of a notice of termination or cancellation, the Contractor
shall take immediate steps to stop performance and to cancel or reduce
subsequent agreement costs.

 

  E. In the event of early termination or cancellation, the Contractor shall be
entitled to compensation for services performed satisfactorily under this
agreement and expenses incurred up to the date of cancellation and any
non-cancelable obligations incurred in support of this agreement.

 

4. Avoidance of Conflicts of Interest by Contractor

 

  A. DHS intends to avoid any real or apparent conflict of interest on the part
of the Contractor, subcontractors, or employees, officers and directors of the
Contractor or subcontractors. Thus, DHS reserves the right to determine, at its
sole discretion, whether any information, assertion or claim received from any
source indicates the existence of a real or apparent conflict of interest; and,
if a conflict is found to exist, to require the Contractor to submit additional
information or a plan for resolving the conflict, subject to DHS review and
prior approval.

 

  B. Conflicts of interest include, but are not limited to:

 

  1) An instance where the Contractor or any of its subcontractors, or any
employee, officer, or director of the Contractor or any subcontractor has an
interest, financial or otherwise, whereby the use or disclosure of information
obtained while performing services under the contract would allow for private or
personal benefit or for any purpose that is contrary to the goals and objectives
of the contract.

 

  2) An instance where the Contractor’s or any subcontractor’s employees,
officers, or directors use their positions for purposes that are, or give the
appearance of being, motivated by a desire for private gain for themselves or
others, such as those with whom they have family, business or other ties.

 

  C. If DHS is or becomes aware of a known or suspected conflict of interest,
the Contractor will be given an opportunity to submit additional information or
to resolve the conflict. A Contractor with a suspected conflict of interest will
have five (5) working days from the date of notification of the conflict by DHS
to provide complete information regarding the suspected conflict. If a conflict
of interest is determined to exist by DHS and cannot be resolved to the
satisfaction of DHS, the conflict will be grounds for terminating the contract.
DHS may, at its discretion upon receipt of a written request from the
Contractor, authorize an extension of the timeline indicated herein.

 

Page 3 of 7



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit E

Additional Provisions

 

5. Insurance Requirements

 

Contractor shall comply with the following insurance requirements:

 

  A. Commercial General Liability

 

The Contractor must furnish to DHS a certificate of insurance stating that
commercial general liability insurance of not less than $1,000,000 per
occurrence for bodily injury and property damage liability combined is presently
in effect for the Contractor. The commercial general liability insurance policy
shall include coverage for liabilities arising out of premises, operations,
independent contractors, products, completed operations, personal and
advertising injury, and liability assumed under an insured agreement. The
commercial general liability insurance shall apply separately to each insured
against whom claim is made or suit is brought subject to the Contractor’s limit
of liability.

 

  B. The certificate of insurance must be issued by an insurance company
acceptable to the Department of General Services (DGS) Office of Risk and
Insurance Management or be provided through partial or total self-insurance
acceptable to DGS.

 

  C. The certificate of insurance must include the following provisions:

 

  1) The insurer will not cancel the insured’s coverage without giving 10 days
prior written notice to the California Department of Health Services, and

 

  2) The State of California, its officers, agents, employees, and servants are
included as additional insureds, but only with respect to work performed for the
State of California under this agreement.

 

  D. The Contractor agrees that the insurance required herein will remain in
effect at all times during the term of the agreement. In the event said
insurance coverage expires at any time or times during the term of this
agreement, the Contractor agrees to provide, at least 30 calendar days before
said expiration date, a new certificate of insurance evidencing insurance
coverage as provided for herein for not less than the remainder of the term of
the agreement or for a period of not less than one year. New certificates of
insurance are subject to the approval of DGS, and the Contractor agrees that no
work or services shall be performed prior to such approval. DHS may, in addition
to any other remedies it may have, terminate this agreement on the occurrence of
such event.

 

  E. DHS will not be responsible for any premiums, deductibles, or assessments
on the insurance policy.

 

  F. Contractor also agrees to possess at the time the Contract is signed, and
to maintain in good standing throughout the term of the Contract, workers
compensation, liability and, if a licensed practitioner, professional liability
insurance coverage from an authorized insurer. See Section 51200.01 of Title 22,
California Code of Regulations.

 

6. Contractor Costs

 

The Contractor shall be responsible for any and all costs to DHS associated with
conducting a complaint investigation, imposition of sanctions, or conducting a
hearing as required under Chapter

 

Page 4 of 7



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit E

Additional Provisions

 

9, Division 2 of the Business and Professions Code. This cost is in addition to
the payment of regulation and license fees. (See Business and Professions Code,
section 4000, et seq.)

 

7. Background Checks and Fingerprinting

 

The State reserves the right to conduct a background check on the Contractor
and/or the Contractor’s employees, as the State deems necessary during the term
of the Contract. The background check may include, but is not limited to, the
following:

 

  A. Onsite inspection

 

  B. Review of business records

 

  C. Data searches

 

  D. Fingerprinting of the Contractor and any employee or owner and clearance by
the State through the Department of Justice, Bureau of Criminal Identification
and Information

 

8. Contractor Fraud and Abuse

 

Contractor agrees that it shall not engage in or commit fraud or abuse. “Fraud”
means an intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit to
himself or herself or some other person. It includes any act that constitutes
fraud under applicable federal or state law. “Abuse” means either: (1) practices
that are inconsistent with sound fiscal or business practices and result in
unnecessary cost to the Medicare program, the Medi-Cal program, another state’s
Medicaid program, or other health care programs operated, or financed in whole
or in part, by the federal government or any state or local agency in this state
or any other state; or (2) practices that are inconsistent with sound medical
practices and result in reimbursement by the Medi-Cal program or other health
care programs operated, or financed in whole or in part, by the federal
government or any state or local agency in this state or any other state, for
services that are unnecessary or for substandard items or services that fail to
meet professionally recognized standards for health care.

 

9. Contractor Fraud or Abuse Convictions and/or Civil Fraud or Abuse Liability

 

Contractor agrees that it and its officers, directors, employees, and agents
have not: (1) been convicted of any felony or misdemeanor involving fraud or
abuse in any government program, within the last ten years; or (2) been
convicted of any felony or misdemeanor involving the abuse of any patient; or
(3) been convicted of any felony or misdemeanor substantially related to the
qualifications, functions, or duties of a Medi-Cal provider; or (4) entered into
a settlement in lieu of conviction for fraud or abuse, within the last ten
years; or, (5) been found liable for fraud or abuse in any civil proceeding,
within the last ten years. Contractor further acknowledges that Contractor has
not, within the last ten years, been convicted of any felony or misdemeanor
involving fraud or abuse in any government program, has not entered into a
settlement in lieu of conviction for fraud or abuse, and has not been found
liable for fraud or abuse in any civil proceeding.

 

10. Changes to Contractor Information

 

Contractor agrees to notify DHS’ Provider Enrollment Branch and the Pharmacy
Policy Unit, in writing on a form or forms to be specified by DHS within 35
days, of any changes to the information contained in this Agreement.

 

Page 5 of 7



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit E

Additional Provisions

 

11. Compliance with All Applicable Laws

 

Contractor shall comply with all applicable laws including Chapter 7 of Part 3
of Division 9 of the Welfare and Institutions Code; the Board of Pharmacy Laws,
found at Business and Professions Code Section 4000 et seq.; Board of Pharmacy
regulations, found at California Code of Regulations, Title 16, Section 1700 et
seq.; and the California Uniform Controlled Substances Act, found at Health and
Safety Code 11000 et seq.

 

12. Change of Ownership

 

Contractor shall notify DHS in writing of any changes in ownership within 30
days of said change. DHS reserves the right to terminate the contract upon a
major change of ownership. If Contractor is a corporation that is not a “close
corporation,” as defined in Corporations Code Section 158, then this provision
shall be void ab initio.

 

13. Suspension from Medicare Program

 

Contractor shall notify DHS within 5 business days if it becomes suspended from
participation in the Medicare program.

 

14. Revocation or Suspension of License or Certification

 

Contractor represents that it has not in the past and during the period of this
Agreement shall not have a federal, California, or another state’s licensing,
certification, or approval authority’s license, certificate, or other approval
to provide health care services revoked or suspended; nor has Contractor lost
that/those license(s), Certificate(s), or approval(s) while a disciplinary
hearing on that license, certificate, or approval was pending.

 

15. Restriction on License or Certification

 

Contractor agrees to notify DHS within 10 business days of learning that a
restriction has been placed on Contractor’s license, certificate, or other
approval to provide health care and to provide DHS with complete information
related to any restriction to, or revocation or loss of, Contractor’s license,
certificate, or other approval to provide health care services.

 

16. Remediation of Discrepancies

 

Contractor agrees to remediate discrepancies that are discovered as a result of
an unannounced visit to Contractor.

 

17. Failure to Pay Fines

 

Contractor represents that it has not in the past and during the period of this
Agreement shall not fail to pay fines, penalties or overpayments assessed by the
Medicare or Medicaid program.

 

18. Additional Sanctions and Penalties

 

Contractor understands and agrees that, in lieu of or in addition to any actions
authorized under this contract, Contractor shall be subject to any action,
sanction or penalty authorized under Chapter 9 (commencing with Section 4000) of
Division 2 of the Business and Professions Code and the regulations adopted
thereunder and Chapter 7 (commencing with Section 14000) of Part 3 of Division 9
of the Welfare and Institutions Code or the regulations adopted thereunder,
including but not limited to, utilization controls; special claims review;
withholding of payments; suspension, temporary or not; civil money penalties;
and recoupment of overpayments.

 

Page 6 of 7



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit E

Additional Provisions

 

19. Welfare and Institutions Code Sections 14199 through 14199.3

 

Exhibit C is incorporated to the extent not in conflict with any other provision
of this agreement or with Welfare and Institutions Code Sections 14199 through
14199.3.

 

20. Contractor Certification Clauses

 

Paragraphs 3, 5, 7, and 8 to the Contractor Certification Clauses (Form CCC-304)
and paragraph 1 of the section, “Doing Business with the State of California,”
contained in Form CCC-304, do not apply to this Agreement, which is exempt from
the applicable sections of the Public Contract Code.

 

Page 7 of 7



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit F

HIPAA Business Associate Addendum

 

1. Recitals

 

  A. This Agreement has been determined to constitute a business associate
relationship under the Health Insurance Portability and Accountability Act
(“HIPAA”) and its implementing privacy and security regulations at 45 CFR Parts
160 and 164 (“the HIPAA regulations:”).

 

  B. DHS wishes to disclose to Business Associate certain information pursuant
to the terms of this Agreement, some of which may constitute Protected Health
Information (“PHI”).

 

  C. “Protected Health Information” or “PHI” means any information, whether oral
or recorded in any form or medium that relates to the past, present, or future
physical or mental condition of an individual, the provision of health and
dental care to an individual, or the past, present, or future payment for the
provision of health and dental care to an individual; and that identifies the
individual or with respect to which there is a reasonable basis to believe the
information can be used to identify the individual. PHI shall have the meaning
given to such term under HIPAA and HIPAA regulations, as the same may be amended
from time to time.

 

  D. Under this Agreement, Contractor is the Business Associate of DHS and
provides services, arranges, performs or assists in the performance of functions
or activities on behalf of DHS and uses or discloses PHI.

 

  E. DHS and Business Associate desire to protect the privacy and provide for
the security of PHI disclosed pursuant to this Agreement, in compliance with
HIPAA and HIPAA regulations and other applicable laws.

 

  F. The purpose of the Addendum is to satisfy certain standards and
requirements of HIPAA and the HIPAA regulations.

 

  G. The terms used in this Addendum, but not otherwise defined, shall have the
same meanings as those terms in the HIPAA regulations.

 

In exchanging information pursuant to this Agreement, the parties agree as
follows:

 

2. Permitted Uses and Disclosures of PHI by Business Associate.

 

  A. Permitted Uses and Disclosures. Except as otherwise indicated in this
Addendum, Business Associate may use or disclose PHI only to perform functions,
activities or services specified in this Agreement, for, or on behalf of DHS,
provided that such use or disclosure would not violate the HIPAA regulations, if
done by DHS.

 

  B. Specific Use and Disclosure Provisions. Except as otherwise indicated in
this Addendum, Business Associate may:

 

  (1)

Use and disclose for management and administration. Use and disclose PHI for the
proper management and administration of the Business Associate or to carry out
the legal responsibilities of the Business Associate, provided that disclosures
are required by law, or the Business Associate obtains reasonable assurances
from the person to whom the information is disclosed that it will remain
confidential and will be used or further disclosed only as required by law or
for the purpose for which it was disclosed to the person, and the

 

Page 1 of 6



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit F

HIPAA Business Associate Addendum

 

 

person notifies the Business Associate of any instances of which it is aware
that the confidentiality of the information has been breached.

 

  (2) Provision of Data Aggregation Services. Use PHI to provide data
aggregation services to DHS. Data aggregation means the combining of PHI created
or received by the Business Associate on behalf of DHS with PHI received by the
Business Associate in its capacity as the Business Associate of another covered
entity, to permit data analyses that relate to the health care operations of
DHS.

 

3. Responsibilities of Business Associate.

 

Business Associate agrees:

 

  A. Nondisclosure. Not to use or disclose Protected Health Information (PHI)
other than as permitted or required by this Agreement or as required by law.

 

  B. Safeguards. To implement administrative, physical, and technical safeguards
that reasonably and appropriately protect the confidentiality, integrity, and
availability of the protected health information, including electronic PHI, that
it creates, receives, maintains or transmits on behalf of DHS; and to prevent
use or disclosure of PHI other than as provided for by this Agreement. Business
Associate shall develop and maintain a written information privacy and security
program that includes administrative, technical and physical safeguards
appropriate to the size and complexity of the Business Associate’s operations
and the nature and scope of its activities. Business Associate will provide DHS
with information concerning such safeguards as DHS may reasonably request from
time to time.

 

  C. Mitigation of Harmful Effects. To mitigate, to the extent practicable, any
harmful effect that is known to Business Associate of a use or disclosure of PHI
by Business Associate or its subcontractors in violation of the requirements of
this Addendum.

 

  D. Reporting of Improper Disclosures. To report to DHS within twenty-four
(24) hours during a work week, of discovery by Business Associate that PHI has
been used or disclosed other than as provided for by this Agreement and this
Addendum.

 

  E. Business Associate’s Agents. To ensure that any agents, including
subcontractors, to whom Business Associate provides PHI received from or created
or received by Business Associate on behalf of DHS, agree to the same
restrictions and conditions that apply to Business Associate with respect to
such PHI; and to incorporate, when applicable, the relevant provisions of this
Addendum into each subcontract or subaward to such agents or subcontractors.

 

  F. Availability of Information to DHS and Individuals. To provide access as
DHS may require, and in the time and manner designated by DHS (upon reasonable
notice and during Business Associate’s normal business hours) to PHI in a
Designated Record Set, to DHS (or, as directed by DHS), to an Individual, in
accordance with 45 CFR Section 164.524. Designated Record Set means the group of
records maintained for DHS that includes medical, dental and billing records
about individuals; enrollment, payment, claims adjudication, and case or medical
management systems maintained for DHS health plans; or those records used to
make decisions about individuals on behalf of DHS. Business Associate shall use
the forms and processes developed by DHS for this purpose and shall respond to
requests for access to records transmitted by DHS

 

Page 2 of 6



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit F

HIPAA Business Associate Addendum

 

 

within 15 days of receipt of the request by producing the records or verifying
that there are none.

 

  G. Amendment of PHI. To make any amendment(s) to PHI that DHS directs or
agrees to pursuant to 45 CFR Section 164.526, in the time and manner designated
by DHS.

 

  H. Internal Practices. To make Business Associate’s internal practices, books
and records relating to the use and disclosure of PHI received from DHS, or
created or received by Business Associate on behalf of DHS, available to DHS or
to the Secretary of the U.S. Department of Health and Human Services in a time
and manner designated by DHS or by the Secretary, for purposes of determining
DHS’s compliance with the HIPAA regulations.

 

  I. Documentation of Disclosures. To document and make available to DHS or (at
the direction of DHS) to an Individual such disclosures of PHI, and information
related to such disclosures, necessary to respond to a proper request by the
subject Individual for an accounting of disclosures of PHI, in accordance with
45 CFR 164.528.

 

  J. Notification of Breach. During the term of this Agreement, to notify DHS
immediately upon discovery of any breach of security of PHI in computerized form
if the PHI was, or is reasonably believed to have been, acquired by an
unauthorized person. Immediate notification shall be made to the DHS duty
officer by pager at 916-328-3605. Written notice shall be provided to the DHS
Security Officer and the DHS Privacy Officer within two (2) business days of
discovery. Business Associate shall take (i) prompt corrective action to cure
any deficiencies and (ii) any action pertaining to such unauthorized disclosure
required by applicable Federal and State laws and regulations. Business
Associate shall investigate such breach and provide a written report of the
investigation to the DHS Privacy Officer within thirty (30) working days of the
discovery of the breach at the address below:

 

Privacy Officer

C/o Office of Legal Services

California Department of Health Services

P.O. Box 997413, MS 0011

Sacramento, CA 95899-7413

 

  K. Employee Training and Discipline. To train and use reasonable measures to
ensure compliance with the requirements of this Addendum by employees who assist
in the performance of functions or activities on behalf of DHS under this
Agreement and use or disclose PHI; and discipline such employees who
intentionally violate any provisions of this Addendum, including by termination
of employment.

 

Page 3 of 6



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit F

HIPAA Business Associate Addendum

 

4. Obligations of DHS.

 

DHS agrees to:

 

  A. Notice of Privacy Practices. Provide Business Associate with the Notice of
Privacy Practices that DHS produces in accordance with 45 CFR 164.520, as well
as any changes to such notice. Visit this Internet address to view the most
current Notice of Privacy Practices: http://www.dhs.ca.gov/hipaa.

 

  B. Permission by Individuals for Use and Disclosure of PHI. Provide the
Business Associate with any changes in, or revocation of, permission by an
Individual to use or disclose PHI, if such changes affect the Business
Associate’s permitted or required uses and disclosures.

 

  C. Notification of Restrictions. Notify the Business Associate of any
restriction to the use or disclosure of PHI that DHS has agreed to in accordance
with 45 CFR 164.522, to the extent that such restriction may affect the Business
Associate’s use or disclosure of PHI.

 

  D. Requests Conflicting with HIPAA Rules. Not request the Business Associate
to use or disclose PHI in any manner that would not be permissible under the
HIPAA regulations if done by DHS.

 

5. Audits, Inspection and Enforcement.

 

From time to time, DHS may inspect the facilities, systems, books and records of
Business Associate to monitor compliance with this Agreement and this Addendum.
Business Associate shall promptly remedy any violation of any provision of this
Addendum and shall certify the same to the DHS Privacy Officer in writing. The
fact that DHS inspects, or fails to inspect, or has the right to inspect,
Business Associate’s facilities, systems and procedures does not relieve
Business Associate of its responsibility to comply with this Addendum, nor does
DHS’s:

 

  (a) Failure to detect or

 

  (b) Detection, but failure to notify Business Associate or require Business
Associate’s remediation of any unsatisfactory practices

 

constitute acceptance of such practice or a waiver of DHS’s enforcement rights
under this Agreement and this Addendum.

 

6. Termination.

 

  A. Termination for Cause. Upon DHS’s knowledge of a material breach of this
Addendum by Business Associate, DHS shall either:

 

  (1) Provide an opportunity for Business Associate to cure the breach or end
the violation and terminate this Agreement if Business Associate does not cure
the breach or end the violation within the time specified by DHS;

 

  (2) Immediately terminate this Agreement if Business Associate has breached a
material term of this Addendum and cure is not possible; or

 

  (3) If neither cure nor termination are feasible, the DHS Privacy Officer
shall report the violation to the Secretary of the U.S. Department of Health and
Human Services.

 

Page 4 of 6



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit F

HIPAA Business Associate Addendum

 

  B. Judicial or Administrative Proceedings. DHS may terminate this Agreement,
effective immediately, if (i) Business Associate is found guilty in a criminal
proceeding for a violation of the HIPAA Privacy or Security Rule or (ii) a
finding or stipulation that the Business Associate has violated a privacy or
security standard or requirement of HIPAA, or other security or privacy laws is
made in an administrative or civil proceeding in which the Business Associate is
a party.

 

  C. Effect of Termination. Upon termination or expiration of this Agreement for
any reason, Business Associate shall return or destroy all PHI received from DHS
(or created or received by Business Associate on behalf of DHS) that Business
Associate still maintains in any form, and shall retain no copies of such PHI
or, if return or destruction is not feasible, it shall continue to extend the
protections of this Addendum to such information, and limit further use of such
PHI to those purposes that make the return or destruction of such PHI
infeasible. This provision shall apply to PHI that is in the possession of
subcontractors or agents of Business Associate.

 

7. Miscellaneous Provisions.

 

  A. Disclaimer. DHS makes no warranty or representation that compliance by
Business Associate with this Addendum, HIPAA or the HIPAA regulations will be
adequate or satisfactory for Business Associate’s own purposes or that any
information in Business Associate’s possession or control, or transmitted or
received by Business Associate, is or will be secure from unauthorized use or
disclosure. Business Associate is solely responsible for all decisions made by
Business Associate regarding the safeguarding of PHI.

 

  B. Amendment. The parties acknowledge that Federal and State laws relating to
electronic data security and privacy are rapidly evolving and that amendment of
this Addendum may be required to provide for procedures to ensure compliance
with such developments. The parties specifically agree to take such action as is
necessary to implement the standards and requirements of HIPAA, the HIPAA
regulations and other applicable laws relating to the security or privacy of
PHI. Upon DHS’s request, Business Associate agrees to promptly enter into
negotiations with DHS concerning an amendment to this Addendum embodying written
assurances consistent with the standards and requirements of HIPAA, the HIPAA
regulations or other applicable laws. DHS may terminate this Agreement upon
thirty (30) days written notice in the event (i) Business Associate does not
promptly enter into negotiations to amend this Addendum when requested by DHS
pursuant to this Section or (ii) Business Associate does not enter into an
amendment providing assurances regarding the safeguarding of PHI that DHS in its
sole discretion, deems sufficient to satisfy the standards and requirements of
HIPAA and the HIPAA regulations.

 

  C. Assistance in Litigation or Administrative Proceedings. Business Associate
shall make itself, and use its best efforts to make any subcontractors,
employees or agents assisting Business Associate in the performance of its
obligations under this Agreement, available to DHS at no cost to DHS to testify
as witnesses, or otherwise, in the event of litigation or administrative
proceedings being commenced against DHS, its directors, officers or employees
for claimed violation of HIPAA, the HIPAA regulations or other laws relating to
security and privacy based upon actions or inactions of the Business Associate
and/or its subcontractor, employee, or agent, except where Business Associate or
its subcontractor, employee or agent is a named adverse party.

 

Page 5 of 6



--------------------------------------------------------------------------------

Medicine Made Easy

04-36125

 

Exhibit F

HIPAA Business Associate Addendum

 

  D. No Third-Party Beneficiaries. Nothing express or implied in the terms and
conditions of this Addendum is intended to confer, nor shall anything herein
confer, upon any person other than DHS or Business Associate and their
respective successors or assignees, any rights, remedies, obligations or
liabilities whatsoever.

 

  E. Interpretation. The terms and conditions in this Addendum shall be
interpreted as broadly as necessary to implement and comply with HIPAA, the
HIPAA regulations and applicable State laws. The parties agree that any
ambiguity in the terms and conditions of this Addendum shall be resolved in
favor of a meaning that complies and is consistent with HIPAA and the HIPAA
regulations.

 

  F. Regulatory References. A reference in the terms and conditions of this
Addendum to a section in the HIPAA regulations means the section as in effect or
as amended.

 

  G. Survival. The respective rights and obligations of Business Associate under
Section 6.C of this Addendum shall survive the termination or expiration of this
Agreement.

 

  H. No Waiver of Obligations. No change, waiver or discharge of any liability
or obligation hereunder on any one or more occasions shall be deemed a waiver of
performance of any continuing or other obligation, or shall prohibit enforcement
of any obligation, on any other occasion.

 

Page 6 of 6